DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, 15-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Vardhan et al (US 2017/0063750) in view of Cuban et al (US Pub. 2019/0122082).  
With respect to claim 1, Vardhan discloses electronic device, comprising: communication circuitry; a camera; a display; and at least one processor configured to (see paragraph 0002, ….smart phone…):
based on occurrence of an event for providing a message received from an external electronic device via the communication circuitry, obtain, via the camera, image data by capturing a surrounding area of the electronic device (see paragraph 0088, analyze photograph inputs to determine the nature of who or what is nearby),
[based on providing the obtained image data to a trained artificial intelligence model, detect person information in the obtained image data]
based on the detected person information representing a first person, control the display to provide first information, wherein the first information includes information indicating a sender of the message and information indicating content of the message, (see paragraph 0088, …. Not receive …. a personal message from his wife ….if there is anybody else present…, “control the display to provide first information” and text from wife Melissa “sender” and the message from Melissa is the text message “content of the message”), and
based on the detected person information representing at least one person, including a second person that is different from the first person, control the display to provide second information indicating the message is received instead of displaying the first information on the display, (see paragraph 0088, …. not receive …. a personal message from his wife ….if there is anybody else present… alternatively ….a special encoded or “dummy” message….; can be provided “second information on the event”, and paragraph 0082 display of the text “notification” per the contextual privacy engine; also paragraph 0089, the message “the first information” from the recruiter is never displayed when his boss “a second person” is present), as claimed.  
Furthermore, Vardhan in paragraph 0047 discloses a notification engine use a machine learning engine.  
However, he fails to explicitly disclose based on providing the obtained image data to a trained artificial intelligence model, detect person information in the obtained image data, as claimed.  
Cuban in the same field teaches based on providing the obtained image data to a trained artificial intelligence model, detect person information in the obtained image data, (see Abstract “A model may be trained using training data” and paragraph 0028, wherein the captured images are send to the model determine objects such as humans “detect person information in the image data” and this model is machine learning based model such as neural networks “Artificial Intelligence model”), as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of displaying notification for the user.  The teaching of Cuban to use a neural networks “an artificial intelligence model” can be incorporated in to Vardhan system as suggested in paragraph 0047 to use a machine learning engine to mathematically incorporated user feedback, for suggestion and modification yields an intelligent content display system (see Cuban Abstract) for motivation.  

With respect to claim 2, combination of Vardhan and Cuban further discloses the at least one processor is further configured to control the display to provide either of the first information or the second information via a pop-up window, (see Vardhan paragraph 0082 display of the text “notification” per the contextual privacy engine on smart phone), as claimed.

With respect to claim 3, combination of Vardhan and Cuban further discloses the event comprises at least one of a text message reception event, an e-mail reception event, an information reception event, a social networking service (SNS) reception event, and a push notification reception event, (see Vardhan paragraph 0082 display of the text message “notification” per the contextual privacy engine on smart phone), as claimed.

With respect to claim 4, combination of Vardhan and Cuban further discloses wherein the at least one processor is further configured to control the display to provide the first information or the second information based on feedback information received via a user input, (see Vardhan paragraph 0046, and paragraph 0082, display message per the contextual privacy engine), as claimed.

With respect to claim 7, combination of Vardhan and Cuban further discloses the at least one processor is configured to, based on the detected person information representing both of the first person and the second person, control the display to provide the second information on the event, (see Vardhan paragraph 0088, the display of the text from wife Melissa is displayed or not i.e. “control the display” depend upon Tom being alone or with someone with him), as claimed.

With respect to claim 8, combination of Vardhan and Cuban further discloses the at least one processor comprises an Al-dedicated processor for processing the obtained image data in the trained artificial intelligence model, (see Cuban paragraph 0031, object detection device includes a processor), as claimed.

With respect to claim 21, combination of Vardhan and Cuban discloses all the limitations as rejected in claim 1 above.   However, they fail to explicitly disclose wherein the second information provided by the display includes a number of new messages received, as claimed.
But, to display a phone number of sender’s phone number is well known in the art if the phone is lock or in privacy setting.  Also, as Vardhan in paragraph 0047 discloses, use of a machine learning engine to make a decision on which notification to show, and in paragraph 0082 discloses displaying the text notification per the contextual privacy engine, makes it’s a design choice for one ordinary skilled in the art at the effective date of invention to apply the notion of notification as needed to a display.    

Claims 9-12, 15-16 and 22 are rejected for the same reasons as set forth in the rejections in claims 1-4, 7-8 and 21 because claims 9-12, 15-16 and 22 are claiming subject matter of similar scope as claimed in claims 1-4, 7-8 and 21.  

Claims 17-19 and 23 are rejected for the same reasons as set forth in the rejections in claims 1-3 and 21, because claims 17-19 and 23 are claiming subject matter of similar scope as claimed in claims 1-3 and 21.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663